Hill, C. J.
1. On the trial of a defendant for violating the act of August 7, 1903 (Acts 1903, p. 91), by specific acts set forth in the indictment, the judge did not err in giving the whole of said act in his charge to the jury, although the general words with which the act concludes, and which were intended to embrace all other violations of it, did not apply to the case on trial. Especially is this true when it was not contended that the defendant was guilty except in the manner charged in the indictment.
2. No error of law was committed, and' the verdict was fully warranted by the evidence.

Judgment affirmed. Powell, J., disqualified.